EXHIBIT 10.5(b)(vii)
SIXTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS SIXTH AMENDMENT, effective as of the date first signed below, by and
between Fidelity Management Trust Company (the “Trustee”) and The Scotts Company
(the “Sponsor”);
WINESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998 with regard to The Scotts Company Executive
Retirement Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Restating Section 4(e) in its entirety, as follows:

          (e) Sponsor Stock. Trust investments in Sponsor Stock shall be made
via the Sponsor Stock Fund (the “Stock Fund”). Investments in the Stock Fund
shall consist primarily of shares of Sponsor Stock. The Stock Fund shall also
include cash or short-term liquid investments, in accordance with this
paragraph, in amounts designed to satisfy daily exchange or withdrawal requests.
Such holdings will include Colchester Street Trust: Money Market Portfolio:
Class I or such other Mutual Fund as agreed to in writing by the Sponsor and
Trustee. The Sponsor shall, after consultation with the Trustee, establish and
communicate to the Trustee in writing a target percentage and drift allowance
for such short-term liquid investments. Subject to its ability to execute
open-market trades in Sponsor Stock or to otherwise trade with the Sponsor, the
Trustee shall be responsible for ensuring that the short-term investments held
in the Stock Fund falls within the agreed-upon range over time. Each
Participant’s proportional interest in the Stock Fund shall be measured in units
of participation, rather than shares of Sponsor Stock. Such units shall
represent a proportionate interest in all of the assets of the Stock Fund, which
includes shares of Sponsor Stock, short-term investments and at times,
receivables and payables (such as receivables and payables arising out of
unsettled stock trades). The Trustee shall determine a daily net asset value
(“NAV”) for each unit outstanding of the Stock Fund. Valuation of the Stock Fund
shall be based upon: (a) the closing price of the stock on the principal
national securities exchange on which the Sponsor Stock is traded; (b) if
unavailable, the latest available price as reported by the principal national
securities exchange on which the Sponsor Stock is traded (the “Closing Price”);
or (c) if neither is available, the price determined in good faith by the
Trustee. The NAV shall be adjusted for gains or losses realized on sales of
Sponsor Stock, appreciation or depreciation in the value of those shares owned,
dividends paid on Sponsor Stock to the extent not used to purchase additional
units of the Stock Fund for affected participants, and interest on the
short-term investments held by the Stock Fund,

 



--------------------------------------------------------------------------------



 



payables and receivables for pending stock trades, receivables for dividends not
yet distributed, and payables for other expenses of the Stock Fund, including
principal obligations, if any, and expenses that, pursuant to Sponsor direction,
the Trustee accrues or pays from the Stock Fund.
               (i) Acquisition Limit. Pursuant to the Plan, the Trust may be
invested in Sponsor Stock to the extent necessary to comply with investment
directions in accordance with this Agreement. The Sponsor shall be responsible
for providing specific direction on any acquisition limits required by the Plan
or applicable law.
               (ii) Fiduciary Duty. The Sponsor shall continually monitor the
suitability of acquiring and holding Sponsor Stock. The Trustee shall not be
liable for any loss or expense which arises from the directions of the Sponsor
with respect to the acquisition and holding of Sponsor Stock, unless it is clear
on their face that the actions to be taken under those directions would be
prohibited by any applicable law or would be contrary to the terms of this
Agreement
               (iii) Purchases and Sales of Sponsor Stock. Unless otherwise
directed by the Sponsor in writing pursuant to directions that the Trustee can
administratively implement, the following provisions shall govern purchases and
sales of Sponsor Stock.
                    (A) Open Market Purchases and Sales. Purchase and sales of
Sponsor Stock shall be made on the open market in accordance with the Trustee’s
standard trading guidelines, as they may be amended by the Trustee from time to
time, as necessary to honor exchange and withdrawal activity and to maintain the
target cash percentage and drift allowance for the Stock Fund, provided that:
                         (1) If the Trustee is unable to purchase or sell the
total number of shares required to be purchased or sold on such day as a result
of market conditions; or
                         (2) If the Trustee is prohibited by the Securities and
Exchange Commission, the New York Stock Exchange or principal exchange on which
the Sponsor Stock is traded, or any other judicial or regulatory body from
purchasing or selling any or all of the shares required to be purchased or sold
on such day, then the Trustee shall purchase or sell such shares as soon
thereafter as administratively feasible.
                    (B) Purchases and Sales from or to Sponsor. If directed by
the Sponsor in writing prior to the trading date, the Trustee may purchase or
sell Sponsor Stock from or to the Sponsor if the purchase or sale is for
adequate consideration and no commission is charged. If Sponsor contributions
(employer) or contributions made by the Sponsor on behalf of the Participants
(employee) under the Plan are to be invested in Sponsor Stock, the Sponsor may
transfer Sponsor Stock in lieu of cash to the Trust. In either case, the number
of shares to be transferred will be determined by dividing the total amount of
Sponsor Stock to be purchased or sold by the Closing Price of the Sponsor Stock
on the trading date.

2



--------------------------------------------------------------------------------



 



                    (C) Use of Brokers. The Named Fiduciary hereby directs the
Trustee to use such brokers as the Trustee deems appropriate to provide
brokerage services in connection with any purchase or sale of Sponsor Stock in
accordance with directions from Participants. Commissions on the purchase and
sale of Sponsor Stock shall be charged back to the Sponsor Stock Fund.
               (iv) Execution of Purchases and Sales of Units. Unless otherwise
directed in writing pursuant to directions that the Trustee can administratively
implement, purchases and sales of units shall be made as follows:
                    (A) Subject to subparagraphs (B) and (C) below, purchases
and sales of units in the Stock Fund (other than for exchanges) shall be made on
the date on which the Trustee receives from the Administrator in good order all
information, documentation, and wire transfers of funds (if applicable),
necessary to accurately effect such transactions. Exchanges of units in the
Stock Fund shall be made in accordance with the Exchange Guidelines attached
hereto as Schedule “D”.
                    (B) Aggregate sales of units in the Stock Fund on any day
shall be limited to the Stock Fund’s Available Liquidity for that day. For these
purposes, Available Liquidity shall mean the amount of short-term investments
held in the fund decreased by any outgoing cash for expenses then due, and
obligations for pending stock purchases, and increased by incoming cash (such as
contributions, exchanges in) and to the extent credit is available and allocable
to the Stock Fund, receivables for pending stock sales. In the event that the
requested sales exceed the Available Liquidity, then transactions shall be
processed giving precedence to distributions and withdrawals, and otherwise on a
first-in first-out (FIFO) basis, as provided in Schedule “F” (the “Specified
Hierarchy”). So long as the Stock Fund is open for such transactions, sales of
units that are requested but not processed on a given day due to insufficient
Available Liquidity shall be suspended until Available Liquidity is sufficient
to honor such transactions in accordance with the Specified Hierarchy.
                    (C) The Trustee shall close the Stock Fund to sales or
purchases of units, as applicable, on any date on which trading in the Sponsor
Stock has been suspended or substantial purchase or sale orders are outstanding
and cannot be executed.
               (v) Securities Law Reports. The Sponsor shall be responsible for
filing all reports required under Federal or state securities laws with respect
to the Trust’s ownership of Sponsor Stock, including, without limitation, any
reports required under section 13 or 16 of the Securities Exchange Act of 1934,
and shall immediately notify the Trustee in writing of any requirement to stop
purchases or sales of Sponsor Stock pending the filing of any report. The
Trustee shall provide to the Sponsor such information on the Trust’s ownership
of Sponsor Stock as the Sponsor may reasonably request in order to comply with
Federal or state securities laws.
               (vi) Voting and Tender Offers. Notwithstanding any other
provision of this Agreement, the provisions of this Section shall govern the
voting and tendering of

3



--------------------------------------------------------------------------------



 



Sponsor Stock. The Administrator shall provide direction to the Trustee with
respect to any annual or special meeting, any tender or exchange offer, or any
other similar shareholder right, and the Trustee shall vote, tender or exchange
shares of Sponsor Stock in accordance with timely, written direction from the
Administrator. Unless otherwise required by applicable law, the Trustee shall
not take any action with respect to vote, tender, exchange or similar
shareholder right in the absence of instruction from the Administrator. For
these purposes, a timely direction is one that is received at a time that
reasonably allows the Trustee to exercise its rights, through a custodian if
applicable.
               (vii) General. With respect to all rights other than the right to
vote, the right to tender, and the right to withdraw shares previously tendered,
in the case of Sponsor Stock attributable to a Participant’s hypothetical
investment in the Stock Fund, the Trustee shall follow the directions of the
Participant and if no such directions are received, the directions of the
Sponsor. The Trustee shall have no duty to solicit directions from Participants.
With respect to all rights other than the right to vote and the right to tender,
in the case of Sponsor Stock that is not attributable to a Participant’s
hypothetical investment in Sponsor Stock, the Trustee shall follow the
directions of the Sponsor.
               (viii) Conversion. All provisions in this Section 4(e) shall also
apply to any securities received as a result of a conversion of Sponsor Stock.

  (2)   Restating Schedule “D” in its entirety as attached hereto.     (3)  
Adding Schedule “F” as attached hereto.

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Sixth
Amendment to be executed by their duly authorized officers effective as of the
day and year first signed below.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Karen Barrett                                  11/29/01       By:   /s/
Carolyn Redden   12/20/01                          
 
  Date           Vice President   Date    

4



--------------------------------------------------------------------------------



 



SCHEDULE “D”
EXCHANGE GUIDELINES
The following exchange guidelines are currently employed by Fidelity Investments
Institutional Operations Company, Inc. (FIIOC).
Exchange hours, via a Fidelity Participant service representative, are 8:30 a.m.
(ET) to 8:00 p.m. (ET) on each business day. A “business day” is any day on
which the New York Stock Exchange (NYSE) is open.
Exchanges via the Internet (NetBenefits) may be made virtually 24 hours a day.
Exchanges via Voice Response System (“VRS”) may be made virtually 24 hours a
day.
FIIOC reserves the right to change these exchange guidelines at its discretion.
Note: The NYSE’s normal closing time is 4:00 p.m. (ET); in the event the NYSE
alters its dosing time, all references below to 4:00 p.m. (ET) shall mean the
NYSE closing time as altered.
     Exchanges Between Mutual Funds
Participants may contact Fidelity on any day to exchange between mutual funds.
If the request is confirmed before the close of the market (generally, 4:00 p.m.
ET) on a business day, it will receive that day’s trade date. Requests confirmed
after the close of the market on a business day (or on any day other than a
business day) will be processed on a next day basis.
Sponsor Stock Fund
Provided that the Sponsor Stock Fund is open for purchases and sales of units,
the following rules will govern exchanges:
     Exchanges From Mutual Funds to Sponsor Stock Fund
Participants may contact Fidelity on any day to exchange from mutual funds into
the Sponsor Stock Fund. If the request is confirmed before the close of the
market (generally, 4:00 p.m. ET) on a business day, it will receive that day’s
trade date. Requests confirmed after the close of the market on a business day
(or on any day other than a business day) will be processed on a next business
day basis.
     Exchanges From Sponsor Stock Fund to Mutual Funds
Participants may contact Fidelity on any day to exchange from the Sponsor Stock
Fund to mutual funds. If Fidelity receives the request before the close of the
market (generally 4:00 p.m. ET) on any business day and Available Liquidity is
sufficient to honor the trade after Specified Hierarchy rules are applied, it
will receive that day’s trade date. Requests received by Fidelity after the
close of the market on any business day (or on any day

5



--------------------------------------------------------------------------------



 



other than a business day) will be processed on a next business day basis,
subject to Available Liquidity for such day after application of Specified
Hierarchy rules. If Available Liquidity on any day is insufficient to honor the
trade after application of Specified Hierarchy rules, it will be suspended until
Available Liquidity is sufficient, after application of Specified Hierarchy
rules, to honor such trade, and it will receive the trade date and Closing Price
of the date on which it was processed.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Karen Barrett                                    11/28/01       By:   /s/
Carolyn Redden   12/20/01                          
 
  Date           Vice President   Date    

6



--------------------------------------------------------------------------------



 



SCHEDULE “F”
AVAILABLE LIQUIDITY PROCEDURES FOR UNITIZED SPONSOR STOCK FUND
     The following procedures shall govern sales of the Sponsor Stock Fund
requested for a day on which Available Liquidity is insufficient:

1.   Withdrawals and distributions will be aggregated and placed first in the
hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring a sale
of Sponsor Stock Fund units shall be honored for that day.

2.   If Available Liquidity has not been exhausted by the aggregate of
withdrawals and distributions, then all remaining transactions involving a sale
of units in the Sponsor Stock Fund (exchanges out) shall be grouped on the basis
of when such requests were received, in accordance with standard procedures
maintained by the Trustee for such grouping as they may be amended from time to
time. To the extent of Available Liquidity, groups of exchanges out of the
Sponsor Stock Fund shall be honored, by group, on a “first in, first out” basis.
If Available Liquidity is insufficient to honor all exchanges out within a
group, then none of the exchanges out in such group shall be honored, and no
exchanges out in a later group shall be honored.

3.   Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
business day on which there is Available Liquidity.

7